Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chris West on 3/16/2021.

The application has been amended as follows: 

	Claim 1 is replaced with the following claim:

Claim 1 (currently amended) A method for in vitro expansion of CD4+CD25HighCD127-/lowFoxP3+ regulatory T cells (Tregs), said method comprising:
expanding said Tregs, wherein Treg expansion takes place 33°C for at least 14 days in a culture 
adding magnetic beads coated with anti-CD3 and anti-CD28 antibodies at a 1:1 cell:bead ratio and interleukin-2 to the culture


Claim 7: replace the term “graft- versus-host disease” in line 3 with “graft-versus-host disease”
Claim 13: replace the term “during” with “after”
Claims 14-22 are cancelled.

Claims 1, 5, 7, 11 and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Trzonkowski et al. as cited in the claim rejection. Trzonkowski does not teach the temperature as claimed for the expansion of Tregs. Gu reference teaches that hypothermia increased proliferation of Tregs at 30°C. However, the combined teaching of Trzonkowski and Gu does not render the claimed invention obvious based on the unexpected results. Applicant showed unexpected results of significantly higher yield of Tregs when the cells are cultured at 33°C for at least 14 days. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.